Citation Nr: 1702331	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right hand trembling.

2.  Entitlement to service connection for left hand trembling.

3.  Entitlement to service connection for a heart disorder, including hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of service connection for trembling hands, in May 2012 the Veteran's representative attributed this to fuel exposure from aircraft and cargo vehicles.  In August 2015, the Veteran's representative asserted that doctors would not have been able to diagnose the Veteran's hand disorder-which he called peripheral neuropathy-in the 1960s and 1970s.  The representative then attributed the Veteran's hand disorder to three sources:  jet fuel, contaminated water and soil at Charleston Air Force Base (AFB), and contaminated black bags and steel coffins containing bodies from Vietnam.

At his August 2015 videoconference hearing, the Veteran testified that his hand disorder is secondary to fuel exposure.  See transcript, p. 2.  He also testified that an unnamed doctor told him, but did not put in writing, that he appeared to have the early stages of Parkinson's disease.  Id., p. 10.  He further asserted that his hand tremors are due to fuel exposure from C-141s, C-5As, C-130s, C-123s, C-124s, and C-140s.  Id., pp. 17-18.

With respect to the issue of a heart disorder, including hypertension, the Veteran contends in his August 2014 substantive appeal that his heart disorder is secondary to his service-connected PTSD, hearing loss, and/or tinnitus.  In May 2012, the Veteran's representative asserted that the Veteran's heart disorder is due to fuel exposure in service, or is secondary to his service-connected PTSD.

At his August 2015 videoconference hearing, the Veteran testified that his heart disorder is due to environmental exposure and/or secondary to his service-connected PTSD.  See transcript, p. 18.

The Veteran further testified that he was around fuels in service "every day that I worked."  Id., p. 3.  He also reported that he smelled fuel and drank the water at Charleston AFB "from those disgusting water fountains."  Id., p. 4.  The Veteran's representative also stated that the Veteran was exposed to Agent Orange from unloading body bags from Vietnam.  Id., pp. 8-9.  Finally, the Veteran's representative referenced studies purporting to show that jet fuel includes kerosene which "causes tremors and...cardiac arrest."  Id., p. 16.

VA treatment records, located in Virtual VA, show that VA clinicians diagnosed the Veteran with hypertension in August 2013 and January 2014; a reference to increasing the Veteran's medication in August 2013 suggests an earlier diagnosis.

VA treatment records also show that a VA clinician observed in May 2014 that the "Veteran has severe shakes in both hands."

Remand is warranted in order to make all required attempts to verify the Veteran's reported exposure to jet fuel, contaminated water and soil at Charleston AFB, and contaminated black bags and steel coffins containing bodies from Vietnam.

Remand is also required in order to provide the Veteran with examinations of his claimed heart and bilateral hand disorders.  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his heart and hands, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his heart and hands that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO should also take appropriate measures to request evidence of the Veteran's reported exposure to jet fuel, contaminated water and soil at Charleston AFB, and contaminated black bags and steel coffins containing bodies from Vietnam.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his hands and heart disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed bilateral hand disorder(s).  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should rule in or out diagnoses of peripheral neuropathy and Parkinson's disease.

For each diagnosed hand disorder, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's lay statements and August 2015 videoconference hearing testimony, described above.

* A May 2014 VA clinician's finding that the "Veteran has severe shakes in both hands."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed heart disorder, including his diagnosed hypertension.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each diagnosed heart disorder, including hypertension, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

For each diagnosed heart disorder, including hypertension, the examiner must opine as to whether it is at least as likely as not that the disorder was caused by his service-connected PTSD, hearing loss, tinnitus, or any combination thereof.

For each diagnosed heart disorder, including hypertension, the examiner must opine as to whether it is at least as likely as not that the disorder was aggravated beyond the natural progress of the disease by his service-connected PTSD, hearing loss, tinnitus, or any combination thereof.

In offering these opinions, the examiner should consider the following documents:

* The Veteran's lay statements and August 2015 videoconference hearing testimony, described above.

* August 2013 and January 2014 VA treatment records wherein the clinicians diagnosed hypertension.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal of the issues of entitlement to service connection for left and right hand trembling, and a heart disorder to include hypertension.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




